Citation Nr: 1731006	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-26 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a compensable rating for bilateral pes planus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army from April 1996 to August 2002 and October 2004 to October 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for her bilateral pes planus. She was last provided a VA examination in this matter in July 2008.  Since that time, she has alleged a worsening in her disability. See e.g., September 2011 VA Form 9, substantive appeal. Attempts have been made to schedule the Veteran for a new VA examination; however, for various reasons, she has been unable to attend (e.g., she was out of town or she did not receive timely notice).

Most recently, the Veteran was scheduled for a VA examination in April 2017. This examination request was cancelled by the contractor because the Veteran refused to use their providers. 

By July 2017 brief, the Veteran's representative requested the Veteran be rescheduled for a VA examination with a different provider because the Veteran was unable to work with the provider assigned for her last exam. 

Giving the benefit of the doubt to the Veteran, the Board finds there is sufficient cause to reschedule the examination. The Veteran is advised, however, that the duty to assist is not a one-way street and she has an obligation to cooperate with VA in ensuring that duty is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991). Furthermore, the failure to report for her scheduled examination, without good cause, could result in a denial. 38 C.F.R. § 3.655(b) (2016).


Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and severity of her bilateral pes planus. If possible, use a different provider than the April 2017 scheduled VA examination. The claims file must be made available to and reviewed by the examiner prior to the examination. All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. Thereafter, the examiner should address the following:

(a) Provide a complete description of the Veteran's bilateral pes planus. The examiner should specifically indicate whether there is evidence of weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, deformity (pronation, abduction, etc.), callosities, tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achilles on manipulation that is not improved by orthopedic shoes or appliances.

(b) Discuss how the Veteran's bilateral pes planus impacts her activities of daily living, including the ability to obtain and maintain employment.

If possible, distinguish the signs and symptoms manifested by bilateral pes planus from the signs and symptoms manifested by service-connected right hallux valgus and service-connected left hallux valgus with Haglund's deformity. 

The examiner should specifically discuss the Veteran's lay statements, including her September 2011 report of foot pain and swelling not being relieved by arch support, pronation of her bilateral feet becoming more prominent visually, and calluses.

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Upon completion of the above action, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

3. Upon completion of the above actions, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and her representative the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




